  Case 19-19756-MBK               Doc 42     Filed 10/26/20 Entered 10/26/20 16:22:32               Desc
                                                 Page 1 of 3


                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY
                                          TRENTON VICINAGE

In re:                                                           Case No. 19-19756 / MBK
         Stephanie A. Garramone

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Albert Russo, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/14/2019.

         2) The plan was confirmed on 09/17/2019.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

        4) The trustee filed action to remedy default by the debtor in performance under the plan on
08/04/2020.

         5) The case was dismissed on 08/11/2020.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $37,678.66.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
 Case 19-19756-MBK                     Doc 42       Filed 10/26/20 Entered 10/26/20 16:22:32                          Desc
                                                        Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                       $18,198.00
           Less amount refunded to debtor                                      $0.00

NET RECEIPTS:                                                                                                    $18,198.00


Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $1,000.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $1,057.49
     Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                                 $2,057.49

Attorney fees paid and disclosed by debtor:                            $2,500.00


Scheduled Creditors:
Creditor                                                  Claim         Claim           Claim        Principal         Int.
Name                                        Class       Scheduled      Asserted        Allowed         Paid            Paid
Advanced Radiology Solutions            Unsecured              49.17           NA              NA            0.00             0.00
Barnabas Health Medical Group           Unsecured              25.00           NA              NA            0.00             0.00
Barron Emergency Physicians             Unsecured             111.03           NA              NA            0.00             0.00
COUNTRY DOOR                            Unsecured             711.00        711.34          711.34           0.00             0.00
DOROTHY HAYES                           Unsecured           7,000.00           NA              NA            0.00             0.00
Hackensack Meridian Health              Unsecured              39.03           NA              NA            0.00             0.00
LVNV FUNDING LLC                        Unsecured             612.00        672.47          672.47           0.00             0.00
LVNV FUNDING LLC                        Unsecured             616.00        680.56          680.56           0.00             0.00
Meridian Medical Group - FAC PRAC       Unsecured              25.00           NA              NA            0.00             0.00
Meridian Medical Group Retail Clinic    Unsecured             109.00           NA              NA            0.00             0.00
MIDLAND FUNDING LLC                     Unsecured           2,732.00      2,802.77        2,802.77           0.00             0.00
PORTFOLIO RECOVERY ASSOCIATE            Unsecured             682.00        681.59          681.59           0.00             0.00
PORTFOLIO RECOVERY ASSOCIATE            Unsecured             639.00        602.13          602.13           0.00             0.00
Riverview Medical Center                Unsecured             179.25           NA              NA            0.00             0.00
Southern Ocean Medical Center           Unsecured           1,288.91           NA              NA            0.00             0.00
The Bureaus Inc                         Unsecured             499.00           NA              NA            0.00             0.00
Transworld System Inc                   Unsecured              71.00           NA              NA            0.00             0.00
US BANK NATIONAL ASSOCIATION            Secured           543,300.07    621,723.77       96,669.41      16,140.51             0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 19-19756-MBK               Doc 42       Filed 10/26/20 Entered 10/26/20 16:22:32                       Desc
                                                   Page 3 of 3



 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00               $0.00                $0.00
        Mortgage Arrearage                                       $96,669.41          $16,140.51                $0.00
        Debt Secured by Vehicle                                       $0.00               $0.00                $0.00
        All Other Secured                                             $0.00               $0.00                $0.00
 TOTAL SECURED:                                                  $96,669.41          $16,140.51                $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00               $0.00               $0.00
         Domestic Support Ongoing                                      $0.00               $0.00               $0.00
         All Other Priority                                            $0.00               $0.00               $0.00
 TOTAL PRIORITY:                                                       $0.00               $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                      $6,150.86                $0.00               $0.00


 Disbursements:

          Expenses of Administration                                    $2,057.49
          Disbursements to Creditors                                   $16,140.51

 TOTAL DISBURSEMENTS :                                                                                 $18,198.00



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper.

Dated: 10/26/2020
                                                   By: /s/ Albert Russo
                                                                                 Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
